DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks page 8, last paragraph which carries over to page 9, filed 4 August 2022, with respect to claims 1-18 have been fully considered and are persuasive.  The rejection of claims 1-18 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 12 and 19 identify the uniquely distinct feature of an apparatus, a method  and a computer program product for ultrasound emission comprising a plate produced by defining a set of criteria for an ultrasound emitter and using topology optimization to determine internodal zone dimensions for the plate, based on the set of criteria, the outline, and the thickness range; and manufacturing the plate according to the internodal zone dimensions in combination with all the disclosed limitations of claims 1, 12 and 19.
             The closest prior art, Gallego Jaurez et al. (US 7719924 B2) discloses an apparatus for
ultrasound emission (a sonic and/or ultrasonic generator for emission in air with a power
capacity and certain radiation characteristics which permit the necessary acoustic levels (>170
dB ref. 2.10-* bar) to be obtained in a way that is safe and controlled for the mechanical
breakage of high consistency bubbles constituting industrial foams), comprising: a plate (Fig. 3)
produced by the method of: defining a set of criteria for an ultrasound emitter comprising a plate,
the set of criteria comprising a power output criterion, a frequency criterion and number of nodes
for a resonance mode of the plate and a durability criterion; determining an outline and a
thickness range for the plate, based on the set of criteria; and manufacturing the plate but fails to
teach using topology optimization to determine internodal zone dimensions for the plate, based
on the set of criteria, the outline, and the thickness range and manufacturing the plate according
to the internodal zone dimensions. The prior art fails to anticipate or render the independent claims obvious.
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        9 August 2022